   Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 1 of 12




                           EXHIBIT 4
               TO DECLARATION OF DAVID C. GIARDINA
   IN SUPPORT OF HUAWEI’S OPPOSITION TO SAMSUNG MOTION FOR
CLARIFICATION OF THE COURT’S SEPT. 25, 2018 DAUBERT ORDER, OR IN THE
ALTERNATIVE, LEAVE TO SERVE A LIMITED SUPPLEMENTAL EXPERT REPORT


 (UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED)
Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 2 of 12




    UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF
    CALIFORNIA, SAN FRANCISCO DIVISION

    CASE NO 16-CV-02787-WHO
    IN THE MATTER OF

    HUAWEI TECHNOLOGIES CO., LTD., et al.,

    v.

    SAMSUNG ELECTRONICS CO., LTD., et al.



    Second supplemental Expert Report
    Dr Jorge Padilla



    Highly Confidential – Attorneys’ Eyes Only
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 3 of 12




              1. Introduction and Summary of Conclusions
1.       I am the same Jorge Padilla who submitted expert reports on 27 April 2018 (“Padilla 1”), on
         25 May 2018 (“Padilla 2”) and on 12 June 2018 (“Padilla 3”).

2.       In this fourth report I have been asked to review several materials from the Apple v Samsung
         litigation that I understand were produced by Samsung after I submitted Padilla 3. In
         particular, I have reviewed the deposition transcripts and/or reports (as identified in Annex A)
         from the following individuals:

         a. Dr Seung-Ho Ahn, Samsung’s head of licensing;

         b. Mr Minhyung Chung, a Samsung executive who was involved in negotiations with Apple;

         c. Dr James R Kearl, a Samsung expert on damages and FRAND issues;

         d. Mr Kenneth S Korea, an in-house IP attorney for Samsung who was designated to testify
            about Samsung’s negotiations with Apple;

         e. Mr Karl Heinz Rosenbrock, a former director of ETSI who was retained by Samsung as
            an expert on the ETSI policy;

         f.   Mr Eric Lloyd Stasik, a Samsung expert who provided opinions on ETSI and the
              licensing of 3G and 4G SEPs; and

         g. Dr David J Teece, Samsung’s economic expert who provided opinions on damages and
            FRAND issues.1

3.       I find that a number of the state ments made by Samsung’s witnesses in the Apple v
         Samsung litigation support the opinions disclosed in my prior reports regarding (i) the
         meaning of FRAND, (ii) the estimation of FRAND rates, (iii) the role of injunctive relief and
         (iv) the characterization of parties as willing or unwilling. I identify these statements in this
         report.


              2. On the meaning of FRAND and estimating FRAND rates
4.       In Padilla 1, I provided my views on the meaning of FRAND. In doing so, I stated that, as a
         general matter, standards organizations do not specify what is meant by or how to determine




1        My brief summaries of the witnesses are intended for illustrative purposes only, and should not be
         taken as limiting with respect to their title, qualifications, or the content of their testimony.




COMPASS LEXECON                                                                                              1
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 4 of 12




         a FRAND royalty rate.2



         a.
                                                  3



         b.
                                      .4

5.       I explained in Padilla 1 that non-FRAND rates could be too low if the manufacturer engages
         in reverse hold-up by delaying payment or refusing to pay.5
                                                                       .6

6.       I also stated that the requirement to offer non-discriminatory terms does not imply that the
         licensor should offer the same terms to all licensees, but rather that the licensor should give
         equal treatment to licensees that are ‘similarly situated’.7




2        Padilla 1, ¶3.21.
3




4




5        Padilla 1, ¶2.5.
6




7        Padilla 1, ¶2.6.




COMPASS LEXECON                                                                                       2
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 5 of 12




         a.

                                   8



         b.
                                                                                  9




              3. On the role of injunctive relief and the characterization of
                 willing/unwilling licensee
7.       In section 5 of Padilla 1, I set out my opinion on the appropriate role for injunctive relief. In
         particular, I concluded that injunctive relief for infringement of SEPs may be appropriate
         under certain circumstances.10



         a.                                                                                         11



         b.
                                                                      12




8




9




10       Padilla 1, ¶5.7
11




12




COMPASS LEXECON                                                                                          3
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 6 of 12




         c.



         d.

                                                                                      16



8.       In Padilla 2, while responding to Prof Hausman and Prof Borghetti, I also stated that a patent
         holder’s failure to explain how its offered rate complies with its FRAND obligations cannot be
         considered an act of bad faith.17 While Samsung’s experts in this litigation are opposed to
         this view,



         a.




13




14       Padilla 1, Footnote 66.
15




16




17       Padilla 2, ¶5.17
18




COMPASS LEXECON                                                                                      4
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 7 of 12




         b.



         c.



         d.




9.       In Padilla 1, I concluded that, based on the facts of the case, Samsung was engaged in hold
         out and acted as an unwilling licensee.22




         a. Samsung’s head of licensing Dr Ahn stated
                                               23




                                                                        24




19




20




21




22       Padilla 1, Section 6.
23




24




COMPASS LEXECON                                                                                   5
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 8 of 12




         b.



         c.




25




26




27




COMPASS LEXECON                                                          6
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 9 of 12




         d.




10.      In Padilla 2, I stated that monetary compensation may be insufficient to compensate the
         patent holder, especially when – as in this case – the licensee is determined to force the
         licensor to litigate on a patent-by-patent basis and thereby dramatically increase the
         licensor’s litigation costs.29



         a.




28




29       Padilla 2, ¶5.8(b) and ¶5.12(c).
30




COMPASS LEXECON                                                                                  7
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 10 of 12




          b. These points are particularly relevant given my understanding that Huawei is still open to
             resolving the dispute via binding arbitration, but Samsung has preferred to litigate a
             subset of patents which would generate significant litigation costs and only result in a
             royalty rate for a subset of Huawei’s patents.




11.       I also stated in Padilla 2 that there was nothing improper in Huawei having begun
          negotiations with respect to its publicly stated rate of 1.5%, which Huawei made clear was
          subject to negotiation.32 In Apple v Samsung,



          a.



          b.

          c.




31




32        Padilla 2, ¶6.5 (a).
33




                 ”
34




35




COMPASS LEXECON                                                                                      8
     Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 11 of 12




                                              .36

          d.
                           37




                                                        ___________________________

                                                                            Jorge Padilla

                                                                     27 September 2018

                                 Best Western Premier Hotel Slon, Slovenska 34, Ljubljana




36




37




COMPASS LEXECON                                                                        9
 Case 3:16-cv-02787-WHO Document 430-3 Filed 11/19/18 Page 12 of 12




       Annex A

       Materials considered


A.1    This annex presents a list of materials I have considered for this report. These are:

       a. Deposition of Seungo-Ho Ahn on 15 March 2012;

       b. Deposition of Minhyung Chung on 16 March 2012;

       c. Deposition of James R Kearl on 4 October 2013;

       d. Deposition of Kenneth S Korea on 23 March 2012;

       e. Deposition of Kenneth S Korea on 19 June 2013;

       f.   Deposition of Karl Heinz Rosenbrock on 20 April 2012;

       g. Deposition of Eric L Stasik on 27 April 2012;

       h. Expert report of Professor David J Teece dated 22 March 2012; and

       i.   Deposition of David J Teece on 19-20 April 2012.




COMPASS LEXECON                                                                                10
